Citation Nr: 1449218	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  04-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a comminuted fracture of the right femur, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to March 1, 2002, for the grant of a 30 percent disability rating for residuals of a comminuted fracture of the right femur.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and February 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The August 2002 rating decision denied entitlement to a compensable rating for residuals of a comminuted fracture of the right femur.  A notice of disagreement was received in October 2002, a statement of the case was issued in February 2004, and a substantive appeal was received in March 2004.

The February 2004 rating decision granted an increase in the right femur disability rating from 0 percent to 30 percent, effective March 1, 2002.  In a July 2013 rating decision, the RO granted a temporary 100 percent rating based on surgical or other treatment needing convalescence from April 6, 2011, through May 30, 2011.  As these grants do not represent total grants of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2004, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Atlanta RO.  A transcript of the hearing has been prepared and has been associated with the claims file.

The record reflects that the Veteran was previously scheduled for a hearing before a Member of the Board in connection with his increased rating claim in March 2008, but that he did not report.  That request was therefore deemed to have been withdrawn.

This case was previously before the Board in April 2008 and November 2011, at which times it was remanded for further development.

In its April 2008 remand, the Board interpreted the Veteran's March 2004 substantive appeal form as raising a timely claim of entitlement to an earlier effective date for the 30 percent rating for residuals of a comminuted fracture of the right femur, and remanded the claim of entitlement to an earlier effective date for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was issued a statement of the case in March 2010, but he did not file a timely substantive appeal, as no substantive appeal with respect to this claim was received until December 2013.  Because, however, the Board's February 2011 remand listed the earlier effective date issue, leading the Veteran to believe that this issue has been perfected for appeal, the Board will treat the earlier effective date issue as having been perfected for appeal.  

The record reflects that the Veteran, on his December 2013 substantive appeal form, requested a hearing before a Member of the Board at his local RO.  The Board has considered whether it is permissible to direct that the Veteran be scheduled for a new hearing on the increased rating issue, given that the Veteran has not demonstrated good cause for his failure to appear for the March 2008 Board hearing.  Given, however, that no such showing of good cause is required with respect to the earlier effective date claim (because the earlier effective date issue was not on appeal at the time of the March 2008 scheduled hearing), the Board will allow the Veteran to testify on both the earlier effective date and increased rating aspects of his right femur claim at a single hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted if an appellant, or an appellant's representative, expresses a desire to appear for a hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  The Board therefore finds it necessary to remand this case in order to schedule the Veteran for the requested hearing on the issues of entitlement to a rating in excess of 30 percent for residuals of a comminuted fracture of the right femur and entitlement to an effective date prior to March 1, 2002, for the grant of a 30 percent disability rating for residuals of a comminuted fracture of the right femur.

Finally, the record reflects that the Veteran was unable to report for a September 2013 VA examination that had been scheduled in connection with his right femur disability.  He called VA later that month to request that this examination be rescheduled, noting that he was unable to attend the examination due to a lack of transportation.  The record reflects that the requested examination has not been scheduled.  On remand, the Veteran should be scheduled for a new VA examination to determine the severity of the residuals of the comminuted fracture of his right femur.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right femur disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should describe all pertinent symptomatology associated with the Veteran's right femur disability and should provide the following information:

(a) Is the Veteran's right femur disability manifested by fracture of the surgical neck with false joint?

(b) Is the Veteran's right femur disability manifested by nonunion, without loose motion, and with weightbearing preserved with aid of brace?

(c) Is the Veteran's right femur disability manifested by nonunion, with loose motion (spiral or oblique fracture)?

(d) The examiner should specifically state range of motion findings for the right knee.  Range of motion findings should also expressly state at what point in the range of motion the Veteran's pain sets in.

(e) The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

(f) The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  Schedule the Veteran for a Travel Board hearing at his local RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the Veteran's claims folder.

3.  If the Veteran fails to report for the scheduled hearing, readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



